DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s preliminary amendment received on 03/31/2020 has been considered. It is noted that claims 7-16, 33-38, 40, 41, 57-74, 76-82, and 85 has been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 17-32, 39, 42-56, 75, 83, 84, 86, and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crispino (US 9,622,531).
Regarding claim 1: Crispino discloses an article of sports equipment configured to autonomously alter a characteristic of the article of sports equipment during use thereof (see abstract; column 3, lines 1-28, showing a sports equipment with changing physical property).

Regarding claim 2: Crispino discloses further comprising a controller and a component operatively coupled to the controller, wherein to autonomously alter the characteristic of the article of sports equipment, the controller is configured to autonomously alter a characteristic of the component (see column 2, lines 5-45, showing that the use of software and processor for the purpose of determining 

Regarding claim 3: Crispino discloses wherein the controller comprises a processing entity operatively coupled to the component and configured to send a signal to the component to cause the characteristic of the component to be altered (see column 2, lines 5-45, showing that the use of software and processor for the purpose of determining and changing characteristics of the device exist as taught by the limited liability company Battle Sports Science). 

Regarding claim 4: Crispino discloses wherein the processing entity is configured to determine whether a condition is met and to send the signal to the component in response to the condition being met (see column 2, lines 5-45, showing that the use of software and processor for the purpose of determining and changing characteristics of the device exist as taught by the limited liability company Battle Sports Science based on event occurrence). 

Regarding claims 5, 29, 30, 84, and 87: Crispino discloses further comprising at least one sensor operatively coupled to the processor, wherein to determine whether the condition is met, the processing entity is configured to process a signal received from the at least one sensor (see column 2, lines 5-45, showing that the use of software and processor for the purpose of determining and changing characteristics of the device exist as taught by the limited liability company Battle Sports Science using microsensors). 

Regarding claim 17: Crispino discloses further comprising a component with an alterable external appearance, wherein to autonomously alter a characteristic of the article of sports equipment during use thereof, the component is configured to autonomously alter its external appearance (see abstract; column 3, lines 1-28, showing a sports equipment with changing physical property and/or appearance). 

Regarding claim 18: Crispino discloses wherein external appearance is altered based on interaction with a game projectile (see abstract; column 3, lines 1-28, showing a sports equipment with changing physical property).

Regarding claim 19: Crispino discloses wherein at least part of the component temporarily changes from a first color to a second color in response to impact of the game projectile with the component (see abstract; column 3, lines 1-28, showing a sports equipment with changing physical property and appearance).

Regarding claims 20, 32, 42: Crispino discloses wherein the at least part of the component returns to the first color after a certain amount of time has elapsed subsequent to the impact of the game projectile with the component (see abstract; column 3, lines 1-28, showing a sports equipment with changing physical property).

Regarding claims 21, 25, 45: Crispino discloses wherein the article of sports equipment is a goalie leg pad (see column 5, lines 26-56, showing the invention of Crispino can be used in any sport and on any equipment). 

Regarding claims 22, 26, 31, 43, 44, 52-56: Crispino discloses wherein the article of sports equipment is a blade of a hockey stick (see column 5, lines 26-56, showing the invention of Crispino can be used in any sport and on any equipment).

Regarding claims 23, 39, 46, 48-51: Crispino discloses wherein the component is configured to alter its external appearance in dependence upon a magnitude of a force of impact of the game projectile 
Regarding claims 24, 47: Crispino discloses wherein the external appearance of the component that is altered comprises a color of the component (see abstract; column 3, lines 1-28, showing a sports equipment with changing physical property).

Regarding claim 27: Crispino discloses wherein external appearance is altered based on an environment (e.g., temperature, level of light, etc.) of the article of sports equipment (see abstract; column 3, lines 1-28, showing a sports equipment with changing physical property).

Regarding claims 28, 75, 83, and 86: Crispino discloses an article of sports equipment comprising a processing entity configured to cause a change in the article of sports equipment based on processing of an electronic signal (see abstract; column 2, lines 5-45; column 3, lines 1-28, showing a sports equipment with changing physical property; showing that the use of software and processor for the purpose of determining and changing characteristics of the device exist as taught by the limited liability company Battle Sports Science).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crispino (US 9,622,531) in view of Evans et al (US 9,070,269).
Regarding claim 6: Crispino discloses the invention as claimed.
However, Crispino does not explicitly disclose wherein the at least one sensor comprises at least one of a gyroscope, an accelerometer and a magnetometer.
In an analogous invention, Evans et al teaches wherein the at least one sensor comprises at least one of a gyroscope, an accelerometer and a magnetometer (see abstract; column 2, lines 13-45, showing a device with plurality of accelerometer for sensing in the impact sensing device).
It would have been obvious to a person of ordinary skill in the art before the invention was made to modify Crispino’s sport equipment as taught by Evans et al’s accelerometer in a sporting equipment for the purpose of having a sensor for determining the movement and acceleration of the sporting device. This yields the expected result of increasing the user’s enjoyment and satisfaction in the device by providing accurate usage data of the sporting device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giannetti et al discloses feedback providing sporting goods item; Cosic discloses devices, systems, and method for learning and using artificially intelligent interactive memories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715